Citation Nr: 0021526	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-00 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Gold Star Wives of America, 
Inc.



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to April 1943.  The appellant is the custodian of the 
surviving spouse of the veteran, who died in July 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), Huntington, West 
Virginia, Regional Office (RO), denying the appellant 
entitlement to the benefits sought.


FINDINGS OF FACT

1.  The veteran died in July 1972.  Cause of death was acute 
circulatory failure due to massive coronary occlusion as a 
result of arteriosclerotic heart disease.

2.  At the time of death, service connection was in effect 
for chronic fibrositis of the knees, ankles and feet; mixed-
type psychoneurosis; and bilateral pes planus, each rated 
noncompensably disabling.  

3.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence tending to suggest that the veteran's service-
connected disabilities caused or contributed to death.  

4.  The evidence of record does not show that the veteran was 
in receipt of compensation at the time of death for service-
connected disability that was rated totally disabling on 
either a schedular or unemployability basis for a period of 
10 years immediately preceding death.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. § 3.2 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be resolved is whether the 
appellant's claim for service connection for the cause of the 
veteran's death is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The statutory "duty to assist" under 38 U.S.C.A. § 5107(a) 
does not arise until there is a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claimant has, by 
statute, the duty to submit evidence that a claim is well 
grounded.  The evidence must "justify a belief by a fair and 
impartial individual" that the claim is plausible.  
38 U.S.C.A. § 5107(a).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

Service connection for the cause of a veteran's death may be 
established where the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312.

In order for a claim for service connection for the cause of 
the veteran's death to be well grounded, there must be 
(1) evidence of the veteran's death; (2) evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) evidence of a nexus between the inservice injury or 
disease and the veteran's death.  See Ramey v. Brown, 
9 Vet.App. 40, 46 (1996), aff'd 120 F.3d 129 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran died in July 1972.  The death certificate 
indicates that the veteran was 54 years of age at the time of 
death.  The immediate cause of death was acute circulatory 
failure due to massive coronary occlusion due to 
arteriosclerotic heart disease.  There were no other 
significant conditions indicated as contributing to death.  
An autopsy was not performed.

At the time of death, service connection was in effect for 
chronic fibrositis of the knees, ankles and feet; mixed-type 
psychoneurosis; and bilateral pes planus.  Each of these 
disorders had been rated continuously noncompensably 
disabling since the 1940's.  

The appellant does not contend that the disabilities which 
resulted in the veteran's death, i.e., arteriosclerotic heart 
disease, was manifested during the decedent's military 
service or within one year thereafter.  Moreover, the record 
does not otherwise reflect such a manifestation.  The 
veteran's service medical records are silent regarding the 
existence of any disability associated with his 
cardiovascular system.  The veteran's heart and vascular 
system was observed to be within normal limits during a 
medical examination conducted in March 1943, just prior to 
his service discharge.  In addition, no evidence has been 
submitted which would tend to indicate the involvement of 
heart disease to a compensable degree within one year 
following the veteran's discharge from military service.  

The appellant, in essence, has contended that the veteran's 
service-connected disabilities either caused or contributed 
substantially and materially to his death.  However, there is 
no competent medical evidence which indicates that the 
veteran's service-connected disabilities were implicated in 
any way in his demise.  Any assertions by the appellant to 
this effect amount to speculation and are not probative 
since, as a layperson, she is not considered competent to 
offer an opinion as to medical causation.  38 C.F.R. 
§ 3.312(a); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

In sum, the absence of competent medical evidence in support 
of the claim for service connection for the cause of the 
veteran's death is fatal to the appeal and the claim must be 
found to be not well grounded.  

Entitlement to DIC Benefits

Initially the Board finds that the appellant's claim for DIC 
benefits is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
The appellant has not indicated that additional relevant 
evidence of probative value may be obtained which is not 
already associated with the claims folder.  Accordingly, the 
Board finds that the duty to assist as mandated by 
38 U.S.C.A. § 5107(a), has been satisfied.  

The appellant claims that the veteran should have received a 
compensable rating for his service-connected disabilities and 
that she does qualify for DIC benefits.  

The legal criteria provide that DIC benefits shall be paid to 
a deceased veteran's surviving spouse in the same manner as 
if the veteran's death is service connected when the veteran 
was in receipt of, or for any reason was not in receipt of 
but would have been entitled to receive compensation at the 
time of death for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22.  

The Court of Appeals for Veterans Claims has held that a 
claim under § 1318 must be recognized as implicit in a claim 
for service connection for the cause of a death of a veteran, 
and the RO must, in a DIC claim, adjudicate the issue of 
whether hypothetically, the veteran might have been entitled 
to a total service-connected disability rating for the 10 
years preceding his death.  See Wingo v. West, 
11 Vet. App. 307, 311 (1998); Carpenter v. West, 
11 Vet. App. 14, 145-16 (1998); Green v. Brown, 
10 Vet. App. 111, 118-19 (1997).  

At the time of death, the veteran, as noted above, was 
service connected for chronic fibrositis of the knees, ankles 
and feet; mixed-type psychoneurosis and bilateral pes planus.  
Each of these disorders were rated as noncompensably 
disabling.  Therefore, the veteran did not have a service-
connected disability rated as totally disabling 10 or more 
years at the time of his death.  Here, there is no medical 
evidence describing the severity of the veteran's service-
connected disability during the years immediately preceding 
his death or which establishes that his disabilities 
prevented him from securing or following a substantial 
gainful occupation.  See 38 C.F.R. §§ 4.15, 4.16 (1999).  
While the veteran was hospitalized by VA on numerous 
occasions subsequent to service, the veteran's service-
connected disabilities are not shown to have changed 
significantly over the years or to have required medical 
evaluation and/or treatments.  Certainly, none of his 
service-connected disabilities are shown to have approached 
the symptomatology to support a total schedular rating at any 
time after service.  See 38 C.F.R. Part 4, Codes 5204, 5276, 
and 9406 (1979).  Therefore, the veteran was not entitled to 
a total rating for a service-connected disability for 10 
continuous years prior to his death and the criteria for a 
grant of DIC benefits to the appellant under the provisions 
of 38 U.S.C.A. § 1318 are not met.  

The Board notes that entitlement to DIC benefits may also be 
established where the veteran would have been entitled to 
receive a total rating due to service-connected disability 
continuously for 10 years prior to his death even though he 
was not so rated at the time of his death.  Green v. Brown, 
10 Vet. App. 111 (1997).  Recently, however, the Court 
clarified this holding in noting that it applies in two types 
of circumstances; (1) where the veteran has never filed a 
claim for VA benefits during his lifetime; and (2) where the 
survivor's claim for death benefits was filed before the 
effective date, in March 1992, of 38 C.F.R. § 20.1106 (which 
mandates that final rating decisions during a veteran's 
lifetime are controlling in determining whether § 1318 
benefits may be awarded after death).  Marso v. West, 
13 Vet. App. 260 (1999).  The Court has also held that the 
only other means to establish § 1318 benefits for a 
nonservice-connected death would be to demonstrate clear and 
unmistakable error (CUE) in a VA decision which denied a 
total disability rating during the veteran's death.  Marso, 
supra.

In this case, there is no issue of "hypothetical entitlement" 
to DIC under 38 U.S.C.A. § 1318(b) because the claim was 
filed after March 1992.  Marso, supra.  Furthermore, the 
veteran has clearly filed claims for VA benefits during his 
lifetime and no claim has been raised that there was a denial 
of a claim for a total disability rating by the veteran which 
involved CUE.  Accordingly, consistent with the Court's case 
law, the preponderance of the evidence is against the claim 
for DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.


ORDER

Service connection for the cause of the veteran's death is 
denied as not well grounded.  

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals




 

